NO. 07-01-0021-CR
                                  NO. 07-01-0026-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                    JULY 13, 2001

                         ______________________________


                       BANESSA HOPE HUERTA, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

        NOS. B13048-9806 & A13133-9808; HONORABLE ED SELF, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                             ABATEMENT AND REMAND


      On October 11, 2000, appellant Banessa Hope Huerta was sentenced to five years

confinement for burglary of a habitation in trial court cause number B13048-9806, and six

years confinement for burglary of a habitation in trial court cause number A13133-9808.
Appellant timely perfected her appeal and the clerk’s record was filed on February 8, 2001.

After an extension of time was granted, the reporter’s record was due to be filed on March

12, 2001. By letter dated April 10, 2001, Mr. Bratcher provided this Court with a status

report of pending appeals and his intent to have the record in this appeal filed prior to a

surgical procedure scheduled for June 18, 2001. To date, however, the reporter’s record

has not been filed and no reasonable explanation for the delay nor any estimate as to

when this Court may expect to receive the reporter’s record has been presented.


       The trial court and an appellate court are jointly responsible for ensuring that an

appellate record is filed. Tex. R. App. P. 35.3(c). Among other duties, the trial court must

“help ensure that the reporter’s work is timely accomplished by setting work priorities,” and

may appoint a deputy reporter when the official court reporter is unable to perform the

duties. Tex. R. App. P. 13.3 and 13.5. Thus, because Mr. Bratcher is now retired, we

abate this appeal and remand the cause to the 242nd District Court of Hale County for

further proceedings.


       Upon remand, the trial court shall immediately cause notice of a hearing to be given

and, thereafter, conduct a hearing to determine:


       (1) whether due to poor health or other reasons, Jerry K. Bratcher is unable
       to prepare and file the reporter’s record within 30 days from the date of
       hearing; or




                                             2
       (2) whether circumstances require the trial court to direct the present court
       reporter to prepare the record from the notes and materials of Jerry K.
       Bratcher, or
       (3) whether the trial court should appoint a deputy reporter to prepare and
       file the reporter’s record within 30 days from the date of hearing; and
       (4) finally, the trial court shall make such orders as in its discretion are
       appropriate to facilitate the prompt filing of a reporter’s record no later than
       30 days from the date of the abatement hearing.


The trial court shall cause the hearing to be transcribed and shall execute findings of fact,

conclusions of law, and such orders as the court may enter regarding the aforementioned

issues and cause its findings and conclusions to be included in a supplemental clerk’s

record. A supplemental reporter’s record of the hearing shall also be included in the

appellate record. Finally, the trial court shall file the supplemental clerk’s record and the

supplemental reporter’s record with the Clerk of this Court within 30 days from the date of

this order.


                                                  Per Curiam


Do not publish.




                                              3